CAMPBELL, Acting Chief Judge.
Appellant, Ricky S. Hunnicutt, was convicted of burglary of a dwelling with assault and battery, aggravated assault and three counts of sexual battery. He was sentenced to four consecutive life sentences for the burglary and three sexual battery counts. Each of those sentences included a fifteen-year minimum mandatory sentence consecutive with the others. Appellant was sentenced to ten years on the aggravated assault charge with a consecutive five-year minimum mandatory sentence.
While appellant raises several issues relating to his convictions, we find none to be of sufficient merit to warrant reversal or further comment. Appellant concedes that his argument relating to the findings necessary to sentence him as a habitual violent felony offender has been decided adversely to his position in State v. Rucker, 613 So.2d 460 (Fla.1993). Appellant also challenges the consecutive minimum mandatory sentences as being improper because all of the offenses for which he was sentenced arose out of a single criminal episode. We agree. Daniels v. State, 595 So.2d 952 (Fla.1992). We, therefore, reverse appellant’s sentences insofar as the minimum mandatory sentences were ordered to run consecutive to each other, and remand with directions that four of those minimum mandatory sentences be made to run concurrently with the first of the fifteen-year minimum mandatory terms.
Affirmed in part and reversed in part and remanded.
PARKER and BLUE, JJ., concur.